DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,9,16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longoni et al. (3,720,557) in view of Lemelson (3,557,403) and further in view of Hattori (JP 61-182889).  Longoni discloses a method of extruding a hollow metal tube (17) onto a preform (15) to form a composite perform (col. 2, lines 2-4) wherein the hollow metal shape is cooled between an extruding position (3) at a temperature of about 450°C to a lower temperature (col. 2, lines 69-72 and col. 3, lines 1-2) in order to adhere intimately without being softened (cure) the polymer preform. Regarding claim 3, thermal contraction of the cooling metal tube (17) and consolidation pressure (col. 3, lines 16-25) are applied to adhere the preform (15) to the metal tube (17).  Regarding claim 4, the preform (15) is hollow. Regarding claim 9, the metal is aluminum (col. 2, lines 34-37).  Longoni does not disclose that the preform is a fiber reinforced preform.  Lemelson teaches (col. 10, lines 72-73 and col. 11, lines 22-24) that a metal hollow material (73’) is extruded and an inner polymer preform material (79) is bonded to the metal material as the metal material cools (col. 10, lines 66-69 and col. 11, lines 19-22) to cure the material (79) without degrading or volatizing the polymer at a lower temperature than the extruding temperature of the metal (col. 11, lines 28-40) .
Longoni in view of Lemelson does not disclose that the preform is held rigidly during extrusion.  Hattori teaches a preform (28,30) which is rigidly held by a counterforce from a pressing member (38; left arrow Fig. 6) as an extrusion pressing member (38; right arrow Fig. 6) is actuated to extrude a hollow metal shape (34) onto a surface of the preform (28,30). 
It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide a rigid counterforce to the preform of Longoni in view of Lemelson as taught by Hattori in order to pressurize the preform and coating from opposite sides to aid in adhering the coating to the preform.
Claims 5-8,17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longoni in view of Lemelson and Hattori and further in view of Bloomfield et al. (2,263,714). Longoni in view of Lemelson and Hattori does not disclose moving a die through the preform for consolidation. Bloomfield teaches an expanding die (20,21; page 2, col. 1, lines 5-15) which is drawn through a composite preform (10,17) to apply a consolidation pressure to the preform. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to draw a die through the .
Response to Arguments
Applicant's arguments filed 5-10-2012 have been fully considered.  The reference to Hattori teaches that a counterforce which is an oppositely directed force to a coating extrusion forces is applied with the pressure creating an extrusion force which adheres the coating to the preform.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.